Gaynor, J.:
The action is for the statute penalty of $50 prescribed by section 104 of the Railroad Law for refusing -a transfer to a passenger. The plaintiff was- at the corner of Lexington avenue and 102nd. street, Manhattan borough, and wanted .to go to the corner of Columbus avenue and 93rd street. These two points are on opposite sides of Central Park, the one on the East and the other "on the West side. The plaintiff took the defendant’s car on Lexington avenue going north, and on paying his fare asked for a transfer ticket that would take him .to the said point he was going to. The conductor said he could not give it to him, but gave him a transfer ticket to go vvest on the cars on 116th street to Columbus avenue. The plaintiff took a car west on that street and on giving the conductor the transfer ticket for his fare asked him for a transfer ticket south on a Columbus avenue car to his said place of destination, viz., the corner of the said avenue and 93rd street, but it was refused him. He took a Columbus avenue car south, and was obliged to pay another fare. The defendant claims that as the plaintiff started north at the beginning, he was not entitled to a transfer ticket to go south at any stage of his journey — that the transfers must all be in the same general direction as the start, and that while he could have had a transfer north on Columbus avenue he was not entitled to one south. There is no such limitation in the statute. The plaintiff could not get from his starting point to his destination except by going as he did north, then west, then south by Columbus avenue, unless he first went south, then west by 59th street, then north by Columbus avenue. Either of these was his direct way to get from the one point to the other. The statute requires a village or city street railroad company to carry a passenger on a continuous trip “ between any two points ” on its road, or any connecting roads or lines operated or *490controlled by it, for one fare, and to .give a transfer to the passenger entitling- him to make the trip. That means across town as well as through town.
The judgment should be reversed.
Woodward, Jenks, Hooker and Rian, Jj., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.